Citation Nr: 1110381	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from October 1965 to March 1967.  His primary military occupational specialty was as an operating room specialist.

This case was before the Board of Veterans' Appeals (Board) in February 2009 and January 2010.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hypertension.  Thereafter, the case was returned to the Board for further appellate action.

In December 2008, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

The Veteran's hypertension existed prior to service, and the preponderance of the evidence is against a finding that it underwent an increase in service beyond the natural progress of the disease.


CONCLUSIONS OF LAW

1.  With respect to hypertension, the Veteran was not in sound condition when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

2.  Hypertension is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(a) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as the general criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records and reports of VA examinations and/or opinions dated in April 2008, June 2009 and January 2010.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, in December 2008, the Veteran also had a video conference with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

In developing the record, VA made several requests for evidence of his hypertension in and after service, including letters written in service, statements from people who knew him in service, records and reports reflecting his post-service treatment by VA and non-VA health care providers, and reports of pre-employment and insurance examinations.  To date, however, he has not responded to those requests, and there is no reason to believe that additional efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
Every veteran is taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

The history conforming to accepted medical principles is given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  § 3.304(b)(2).  

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service, if against his or her own interest, are of no force and effect if other data do not establish the fact. § 3.304(b)(3).  Moreover, a recorded history provided by a lay witness does not constitute competent medical evidence of a chronic preservice condition, even though the Veteran's account of his preservice illnesses was recorded by medical examiners.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). See also 38 C.F.R. § 3.303(c).

The Factual Background

During his July 1966 service entrance examination, the Veteran stated in his own words that he was in good health, but had trouble with high blood pressure.  In addition, he responded in the affirmative, when asked if he then had, or had ever had, dizziness or fainting spells and high or low blood pressure.  The examining physician also noted the Veteran's history of high blood pressure.  On examination, his blood pressure was 160/90, and he was referred for further workup.  

On the three consecutive days following his service entrance examination, the Veteran's blood pressure was monitored twice a day and found to be 160/90 on the first morning and 140/80 on the next five occasions.  As a result, the Veteran was found qualified for service.  

In September 1965, the Veteran was admitted to Marion General Hospital for a workup by the Urology Service.  His hypertension had reportedly been noted two years earlier and was manifested by orthostatic dizziness.  During the urologic workup, an intravenous pyelogram showed slightly more density in the left kidney than the right.  Otherwise, the workup was normal, and the examiners concluded that the urologic workup for hypertension had yielded negative results.  

In January 1966, the Veteran was treated for complaints of dizziness, and his blood pressure was 180/90.  

While on duty in September 1966, the Veteran suffered a syncopal episode and chills in the operating room and was admitted to the hospital for observation.  Following two days of observation, the diagnoses were vasovagal syncope, labile hypertension, and an irritable colon.  

In January 1967, the Veteran was seen for a workup and evaluation of mild labile hypertension with diastolic readings usually between 90 and 100.  It was noted that he had a long history of orthostatic hypotension, occasionally with syncope, including the one in September 1966.  It was also noted that the Veteran had a history of flushing, palpitations, and intermittent diarrhea, as well as a history of a urinary tract infection in 1964.  

On examination was negative, except for labile hypertension.  An intravenous pyelogram revealed slight dilatation of the right upper calyx.  Following the examination, the impression was vasomotor imbalance; rule out pheochromocytoma.  Thereafter, the Veteran was evacuated by air to Wright-Patterson Air Force Base Hospital for further evaluation.  The provisional diagnosis was hypertension.  

During his hospitalization at Wright-Patterson Air Force Base, it was noted that approximately 5 years earlier, the Veteran had first experienced dizzy spells and light headedness, after prolonged standing.  Those episodes were reportedly accompanied by sweating and a mild tremor of the hands.  It was noted that the Veteran had had 2 or 3 fainting episodes during that time.  They lasted a few seconds and were always associated with periods of prolonged standing.  There was no history of convulsions, post-fainting confusion, or incontinence during those episodes.  His symptoms had always been relieved by sitting.  

Approximately three years prior to his hospitalization, the Veteran had experienced right flank pain, unaccompanied by fever or dysuria.  He had been treated for a kidney infection, and after about one week, his symptoms disappeared.  

The Veteran stated that he had first been told of high blood pressure in high school about three years prior to his hospitalization, when trying out for the basketball team.  The examiner noted that when applying for enlistment, the Veteran had high blood pressure and recounted his workup at Marion General Hospital and subsequent fainting episodes in service.  The examiner also noted that in service, the Veteran had experienced diarrhea 1 to 3 times a week unassociated with the episodes of faintness.  Three months prior to his hospitalization, the Veteran reportedly felt as if he had passed something through his urethra but saw nothing and did not note any blood.  Finally, the examiner noted that the Veteran had been referred to the Wright-Patterson Air Force Base Hospital for evaluation of his labile hypertension and episodes of faintness and intermittent diarrhea.  

It was noted that the Veteran's father had had tuberculosis, that his paternal grandfather had had diabetes, and that his maternal grandmother had had heart disease.  Otherwise, it was noted that the Veteran had no history of family diseases.

On examination, the Veteran's blood pressure in his right arm was 180/120 while sitting and 160/90 while standing.  The blood pressure in his left arm was 180/120.  The fundi showed some minimal arterial narrowing, consistent with grade I hypertensive changes.  The Veteran's skin revealed some erythema of the neck, shoulders, and chest.  Otherwise, the physical examination was negative for any abnormalities.  An IVP revealed distortion of the right upper calyx.  Otherwise, laboratory studies were negative or within normal limits.  

During his course in the hospital, the Veteran demonstrated mild hypertension with a blood pressure reading generally about 150/100.  There were no episodes of orthostatic hypertension, fainting, or diarrhea.  When arising from a sitting position, the Veteran did demonstrate a fall in blood pressure with a tachycardia.  However, it was not of sufficient magnitude to produce symptoms.  No endocrine etiology of his hypertension was discovered in light of the negative laboratory tests.  The Veteran's aortogram and IVP from Marion General Hospital were reviewed by a radiologist, and a right renal arterial lesion could not be ruled out.  A renal arteriogram revealed no abnormalities and the distortion was thought to be due to an artery and vein passing across the right renal calyx at that point.  It was thought to be of no functional significance.  During his hospitalization, the Veteran did have a recurrence of diarrhea.  A workup was negative, and his symptoms abated spontaneously.  

In view of the negative workup, the examiner felt that the Veteran had mild essential hypertension and that his episodes of ortho-fainting were secondary to orthostatic hypotension.  The examiner concluded that the Veteran had a documented history of hypertension of approximately 3 years with recurrent episodes suggesting orthostatic hypotension of approximately 5 years.  He noted that the Veteran would require treatment and periodic evaluations and that he was, therefore, unfit for retention on active duty.  The examiner recommended that the Veteran's case be presented to a Medical Evaluation Board for disposition.  

In January 1967, a Medical Evaluation Board concluded that the Veteran had mild, essential hypertension, requiring treatment, with orthostatic hypotension.  The Physical Evaluation Board found that such disorder had existed prior to service and had not been permanently aggravated by service.  The Medical Evaluation Board stated that such defects would interfere with worldwide service and recommended that the Veteran not be retained in service.  A Physical Evaluation Board concurred with those findings; and, consequently, the Veteran was discharged from service due to physical disability.

In April 2008, the Veteran was examined by VA.  His blood pressure readings were 150/100, 150/95, and 150/95.  

During a June 2009 VA examination, the Veteran indicated the he had a strong family history of hypertension.  He stated that his father and paternal grandfather had had the disease but had not developed it until they were older.  The Veteran stated that he had several physical examinations after service but was never started on medication, because he could not afford it.

The Veteran stated that occasionally, once every two or three years, he would have runs where his heart would beat irregularly.  Those episodes reportedly lasted approximately 2 to 3 minutes and would go away on their own.  They were not accompanied by lightheadedness, chest pain, or shortness of breath.  The Veteran stated that he had not been worked up for those episodes.  

The examiner stated that the Veteran had been on hypertensive medication for approximately two years and a diuretic before that, but that the diuretic had not controlled his hypertension.  The Veteran stated that with medication, his blood pressure was generally 130 to 135/80 to 85.  He had reportedly forgotten to take his medication for two days, and his blood pressure was 161/112 in the right arm and 163/111 in the left arm.  He took a blood pressure pill, and at the end of the examination, his blood pressure was 166/105 in the right arm.

On examination, the Veteran's eyes revealed some grade 1 arteriovenous nicking, bilaterally.  There was a very faint, grade I systolic ejection murmur, which the Veteran stated he had never been told of.  An electrocardiogram showed sinus rhythm with occasional premature ventricular contraction, nonspecific ST abnormality.  The examiner saw no gross abnormalities, other than an occasional extrasystole.  Otherwise, the examination was negative or within normal limits.  The diagnosis was hypertension, and following a review of the claims file, the examiner concluded that it was at least as likely as not that the Veteran's hypertension had existed prior to service.

In January 2010, the examiner who conducted the June 2009 VA examination, again, reviewed the Veteran's claims file to determine whether the Veteran's preservice hypertension had increased in severity during service, and, if so, whether such increase was due to the natural progress of the condition.  The Veteran did not present any private medical records for review. 

Following the review of the claims file, the examiner concluded that it was less likely than not that the Veteran's pre-existing hypertension had permanently increased in severity and/or aggravated during his time in service.  In this regard, he noted the Veteran's reports of hypertension and orthostatic hypotension in high school, as well as his initial elevated blood pressure reading on his service entrance examination.  In addition to hypertension, the examiner noted orthostatic hypotension syncopal spells prior to service did not become worse during service.  The examiner noted that the Veteran had a very thorough workup that ruled out pheochromocytoma and confirmed the diagnosis of essential hypertension and orthostatic hypotension.  The examiner noted that during that workup, a fundoscopic examination had shown some minimal arterial narrowing, consistent with grade I hypertensive changes.  The examiner stated that such changes required years to occur, further documenting his pre-existing hypertension.  The examiner also stated that during the June 2009 VA examination, the exact same fundoscopic changes were demonstrated but that there was no ocular evidence of a progression of the Veteran's hypertension.  The examiner reported that the Veteran did not have any known or claimed disabilities associated with his long-standing pre-service diagnoses of hypertension and orthostatic hypotension.  

The VA examiner also commented that during the June 2009 examination, the Veteran had reported a strong familial history of hypertension, especially as they aged.  In this regard, the examiner noted that despite being told on multiple occasions after service that the Veteran had hypertension, he did not seek medical care or start taking medication until the last few years.  The examiner reported that the blood pressure of 161/112 taken during the June 2009 VA examination, while elevated, would reflect the natural progress of the disease over 40 plus years.  In this regard, he noted that during most of that time the Veteran had not been taking medication, and that on the day of the examination, the Veteran had forgotten to take his medication.  In addition, the examiner noted that the Veteran's blood pressure reading in June 2009 was consistent with his blood pressure reading at the time he entered service 160/90 and with that when he was hospitalized in service in January 1967.

Analysis

During his video conference with the undersigned Veteran's Law Judge, the Veteran testified that his hypertension was first manifested in service by a fainting spell.  He further testified that such spell occurred in September 1966, while he was working in the operating room, assisting in surgery.  He stated that he has had chronic hypertension since that time, and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report when he was first informed that he had hypertension.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
In this case, the Veteran's service treatment records clearly show that by his own report and by clinical findings, he was found to have hypertension prior to service.  Moreover, VA examinations after service, including a thorough review of the Veteran's history, strongly support the inservice findings.  
Although the Veteran has testified that he was not informed that he had hypertension until he was in service in September 1966, there is a plethora of medical evidence in and after service which actively contradicts his testimony.  Not only did he report trouble with hypertension on his service entrance examination, he reported a 2 year history of hypertension, manifested by orthostatic dizziness, during his admission to Marion General Hospital in September 1965.  Moreover, during his hospitalization at Wright-Patterson Air Force Base in January 1967, it was noted that he had about a 5 year history of dizzy spells and light headedness, after prolonged standing.  It was also noted that he had first been told of high blood pressure in high school, when trying out for the basketball team.  All of these reports support a finding that the Veteran's hypertension and orthostatic hypotension had their onset prior to service.  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As such, it tends to impugn his credibility that he was not informed that he had hypertension prior to service.  

In addition to the Veteran's reports, the clinical evidence substantiates the presence of hypertension prior to service.  During his service entrance examination, his blood pressure was elevated at 160/90, and in conjunction with his reported history of high blood pressure was enough to trigger a referral for further workup.  Although the preponderance of his blood pressure readings during a 3 day workup in July 1965 were acceptable for entry into service, the concern that hypertension was present lingered, as indicated by his September 1965 urologic workup.  That workup yielded negative results.  However, several months later, his blood pressure was, again, elevated at 180/90.  That was followed by an orthostatic hypotensive syncopal episode in September 1966, and in January 1967, he underwent a comprehensive examination to determine the nature and etiology of his hypertension.  After reviewing the Veteran's history and performing an extensive workup on the Veteran, the examiner concluded that the Veteran had essential hypertension and orthostatic hypotension, which had, indeed, existed prior to service.  Those findings were endorsed by a Medical Board and by a Physical Evaluation Board and clearly showed that with respect to hypertension and orthostatic hypotension, the Veteran was not in sound physical condition at the time he entered service.  
Nevertheless, the Veteran was examined by VA to determine the nature and etiology of his hypertension.  Following examinations in April 2008 and June 2009, the diagnosis was confirmed, and in January 2010, following a comprehensive review of the claims folder, the examiner supported the finding that the Veteran's hypertension had existed prior to service and had not been aggravated thereby.  In so concluding the VA examiner noted that the blood pressure readings reported at the time of the Veteran's entry in service were generally consistent with those reported shortly before his separation from service.  In addition, the VA examiner noted the inservice report of minimal arterial narrowing, consistent with grade I hypertensive changes.  The examiner stated that such changes required years to occur, further documenting the fact that the Veteran's hypertension existed prior to service.  The VA examiner found those changes consistent with those detected during the June 2009 VA examination.  Thus, there was no ocular evidence indicating progression of the Veteran's hypertension.   

In sum, the foregoing evidence shows that the Veteran's hypertension existed prior to service and underwent no increase in the underlying pathology, beyond its natural progression, during service.  As such, the Veteran does not meet the criteria for service connection for hypertension due to aggravation.  Therefore, service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


